DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 2015/0062399).

	Regarding claims 1 and 14
	Ishihara shows the distance measurement device and method which measures, based on a plurality of images, a distance to a target to be imaged captured into the corresponding images, comprising: an imaging optical system (see for example Fig. 1); an imaging device (13) which images incident light from the imaging optical system (see for example Fig. 1 and para. 0032); and a distance measurement section which measures the distance from the imaging device to the target to be imaged on the basis of the plurality of images captured by the imaging device (see for example para. 0033-0034), wherein the imaging optical system includes a polarization beam splitting section (taken to be combination of 11 and 12) which splits a first polarization beam having a first polarization direction (see for example Figs. 3-7 and 11, and para. 0038, 0043 and 0062), and a second polarization beam having a second polarization direction substantially orthogonal to the first polarization direction and allows the polarization beam splitting section to be incident on the imaging device (see for example Figs. 3-7 and 11, and para. 0038, 0043 and 0062), wherein the imaging device receives the first polarization beam to capture a first polarization image (taken to be for example image of object Ob), and receives the second polarization beam to capture a second polarization image (taken to be for example image of object Om), and wherein the distance measurement section measures the distance to the target to be imaged on the basis of 

	Regarding claim 2
	Ishihara further shows, wherein the polarization beam splitting section (11 and 12) has a polarizer array (12) in which at least one or more first polarizers (taken to be the first polarizing filter, see for example para. 0031 and 0045) and at least one or more second polarizers are arranged (taken to be a second polarizing filter, see for example para. 0031 and 0045), wherein the first polarizer is a polarizer which transmits the first polarization beam  and shields the second polarization beam (see for example para. 0031, 0045 and 0104), wherein the second polarizer is a polarizer which transmits the second polarization beam and shields the first polarization beam (see for example para. 0031, 0045 and 0104), and wherein the imaging device has a part of pixels receiving the first polarization beam transmitted through the first polarizer (see for example Figs. 3-7 and para. 0031, 0045 and 0104), and the remaining pixels receiving the second polarization beam transmitted through the second polarizer, at one imaging (see for example Figs. 3-7 and para. 0031, 0045 and 0104).  

Regarding claim 3
	Ishihara further shows, wherein the polarization beam splitting section includes (11 and 12): a polarizer (12) which transmits the first polarization beam and the second polarization beam contained in the incident light separately (see for example Figs. 3-7 and para. 0031, 0045 and 0104); and a polarization control element which switches toward the imaging device whether to transmit either the first polarization beam or the second polarization beam toward the imaging device, and wherein the imaging device 

	Regarding claim 4
	Ishihara further shows, wherein the imaging optical system further includes a point spread function adding section which adds a first point spread function to the first polarization beam (taken to be the combination of elements 10, 11 and 12, see for example Figs. 3-7 and 11) and adds a second point spread function different from the first point spread function to the second polarization beam (see for example Figs. 3-7 and 11).  

Regarding claim 5
	Ishihara further shows, wherein the distance measurement section measures the distance to the target to be imaged from the difference between the first point spread function and the second point spread function (see for Figs. 3-7 and para. 0033-0034, 0052, 0053 and 0084-0086).  

Regarding claim 6
	Ishihara further shows, wherein the point spread function adding section includes a lens (10) constituted of a birefringent material having a different refractive index with respect to the first polarization beam and the second polarization beam respectively 

Regarding claim 15
	Ishihara further shows, including a feature point extracting step for extracting feature points of the target to be imaged (see for example para. 0033-0034), and a distance measurement region determining step for determining based on the feature points (see for example para. 0084-0086), a pixel region in an image used for the calculation of the distance information in the distance information calculating step (see for example para. 0032, 0043 and 0046).   




Allowable Subject Matter

Claims 7-13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-13, 16 and 17
The prior art of record taken alone or in combination does not teach or suggest the distance measurement device and method as recited in claim 1 and 14, having the further limitations as set forth in claims 7-13, 16 and 17.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Makino (US 2015/0381871), Hatada et al. (US 2016/0238380) and Takahashi (US 2007/0177153), all show a distance measuring device having an imaging optical system.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687